NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHERRIE L. BERG,                                No.    19-35879

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05348-TLF

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                Theresa Lauren Fricke, Magistrate Judge, Presiding

                          Submitted November 17, 2020**
                              Seattle, Washington

Before: GOULD and FRIEDLAND, Circuit Judges, and BOUGH,*** District
Judge.

      Sherrie Berg (“Berg”) appeals from the district court’s order affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
denial of her application for disability insurance benefits under the Social Security

Act. The administrative law judge (“ALJ”) determined that Berg did not suffer

from any severe mental impairments. And while the ALJ found that Berg suffered

from several severe physical impairments, the ALJ ultimately determined that Berg

was not disabled. The district court affirmed, and we have jurisdiction under 28

U.S.C. § 1291. We reverse and remand.

      We review the district court’s order de novo and reverse only if the

underlying ALJ decision “was not supported by substantial evidence in the record

as a whole or if the ALJ applied the wrong legal standard.” Molina v. Astrue, 674

F.3d 1104, 1110 (9th Cir. 2012), superseded by regulation on other grounds.

      The ALJ erred in giving “significant weight” to the opinion of Dr. Carver, a

non-examining physician. The ALJ’s reliance on Dr. Carver’s opinion was not

supported by substantial evidence because Dr. Carver failed to address certain

treatment notes that contradicted his testimony and documented significant mental

health findings.

      For example, Dr. Carver testified that although Berg’s medical records from

November 2004 through December 2008 included “discussion of possible paranoid

personality disorder” and mention of a “panic disorder,” they did not refer to any

mental health treatment other than a prescription for Celexa in May 2008. But that

testimony was inconsistent with treatment notes prepared by Dr. Johnson, Berg’s


                                          2
treating physician during the relevant time. Her notes from October 2004 indicated

that Berg “has had a major depressive disorder for some time now” and that Dr.

Johnson had prescribed Berg Wellbutrin. Moreover, throughout September 2008,

Dr. Johnson’s treatment notes referred to Berg’s “depression,” “depressed affect,”

and “paranoia.” Dr. Carver’s testimony was therefore not consistent with the

longitudinal record because his testimony did not address these important clinical

findings. See Lester v. Chater, 81 F.3d 821, 832 (9th Cir. 1995), as amended (Apr.

9, 1996) (“In the absence of record evidence to support it, the nonexamining

medical advisor’s testimony does not by itself constitute substantial evidence that

warrants a rejection of either the treating doctor’s or the examining psychologist’s

opinion.”).

      The ALJ also erred in rejecting Dr. Lima’s opinion. Dr. Lima, who

succeeded Dr. Johnson as Berg’s treating physician in 2014, diagnosed Berg with

anhedonia, which prevented Berg from adhering to treatment plans; paranoid

thoughts, which interfered with Berg’s ability to take medication and made her less

likely to seek or adhere to treatment; and severe depression. Because of these

impairments, Dr. Lima opined that Berg would be off task twenty-five percent or

more of the time, incapable of even “low-stress” work, and expected to miss more

than four days of work per month.

      Because Dr. Lima was a treating physician, the ALJ could reject her opinion


                                          3
only by providing “specific [and] legitimate reasons” supported by substantial

evidence in the record. Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). The

ALJ discounted Dr. Lima’s opinion because it was “not consistent with the

longitudinal record” and because it was contradicted by Dr. Carver’s testimony.

      These reasons were not supported by substantial evidence. As noted above,

Dr. Carver’s testimony omitted treatment records indicating that Berg suffered

from depression and other significant mental health impairments. Moreover, the

ALJ failed to address or account for these findings in evaluating the medical

record. Thus, the ALJ erred in relying on Dr. Carver’s flawed testimony and by

failing to provide “specific and legitimate reasons,” supported by substantial

evidence, to give “limited weight” to Dr. Lima’s opinion. Revels v. Berryhill, 874

F.3d 648, 663 (9th Cir. 2017). The ALJ also erred to the extent that he failed to

credit the opinions of Dr. Wheeler and Dr. Tarantino based on Dr. Carver’s

testimony and an incomplete evaluation of the medical record.

      These errors were not harmless. Even though the ALJ permitted Berg’s

claim to proceed past step two based on a finding that she suffered from severe

physical impairments, the errors resulted in a residual function capacity assessment

(“RFC”) that excluded the significant limitations caused by Berg’s depression and

other mental impairments. That RFC, in turn, resulted in the ALJ’s non-disability

determination. Far from being “irrelevant to [her] nondisability finding,” the


                                         4
ALJ’s errors prejudiced Berg and thus do not constitute harmless error. Stout v.

Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006).

      We remand so the agency may conduct further proceedings under the

“ordinary remand rule.” Triechler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090,

1099 (9th Cir. 2014). On remand, the ALJ is directed to reevaluate the entire

medical record in light of this disposition.

      REVERSED AND REMANDED.




                                           5